Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Christopher Corpening appeals the district court’s order partially granting his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we deny Corpening’s motion for appointment of counsel and affirm for the reasons stated by the district court. See United States v. Corpening, No. 5:03-cr-00037-RLV-DCK-7 (W.D.N.C. Feb. 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.